United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 07-1139
                                  ___________

George W. Ferebee,                    *
                                      *
            Appellant,                *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Jeromey Smith; James Strain; Robert   * District of South Dakota.
Lehmann; Darwin Coy; Jennifer Fox; *
Jeanie Melton; Mike Anderson;         * [UNPUBLISHED]
Mark Steele; Jesse Sondreal;          *
Michael O'Connor; Steve Hobart;       *
Nicholas Hobart; George Clinton,      *
                                      *
            Appellees.                *
                                 ___________

                            Submitted: June 3, 2008
                               Filed: June 6, 2008
                                ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      George Ferebee appeals the district court’s1 grant of summary judgment in
favor of defendants in this 42 U.S.C. § 1983 action. Following careful de novo
review, we agree that summary judgment was appropriate, see Mann v. Yarnell, 497

      1
       The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota.
F.3d 822, 825 (8th Cir. 2007) (standard of review), and we find no abuse of discretion
with regard to any of the court’s rulings involving discovery, see Nolan v. Thompson,
521 F.3d 983, 986 (8th Cir. 2008), attorney fees, see Hayes v. Faulkner County, Ark.,
388 F.3d 669, 676 (8th Cir. 2004), or sanctions, see Chi. Truck Drivers, Helpers &
Warehouse Workers Union Pension Fund v. Bhd. Labor Leasing, 166 F.3d 1269, 1270
(8th Cir. 1999).

      The judgment is affirmed. See 8th Cir. R. 47B. Ferebee’s pending motions are
denied.
                      ______________________________




                                         -2-